Citation Nr: 1451510	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a blood disorder, to include blood clots and pulmonary embolism.

2. Entitlement to an effective date earlier than May 27, 2011 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty from August 1969 to April 1972.  He has been awarded a Purple Heart Medal and a Bronze Star with a "V" Device, among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2011 rating decision issued by the Regional Office (RO) in Lincoln, Nebraska.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal. A review of the documents in such file reveals VA treatment records from June 2011 to September 2011 that are relevant to this appeal.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a blood disorder, to include blood clots and pulmonary embolism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  It is noted that this claim was filed in May 2011, so even ultimate favorable action would not impact the decision entered below.  The effective date of service connection, if ultimately granted, would not be earlier than the May 27, 2011, date of claim.


FINDINGS OF FACT

1. An unappealed November 2009 rating decision denied entitlement to a TDIU.

2. Between November 2009 and May 26, 2011, VA did not receive a formal or informal claim or any correspondence from the appellant that expressed intent to file a claim for a TDIU.  Nor did VA receive an examination showing a worsening of any of the Veteran's service-connected disorders.  

3. The appellant's formal claim for a TDIU was received May 27, 2011.

4. The earliest factually ascertainable date that the Veteran's service-connected disabilities were of such severity as to preclude substantially gainful employment was in July 2011, in a VA examination.


CONCLUSION OF LAW

The criteria for assignment of a TDIU prior to May 27, 2011 are not met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the rating decision that the Veteran is appealing is the one that determined the effective date (i.e. it is a downstream issue), statutory notice served its purpose and its application is no longer required.  Dingess v. Nicholson, 19 Vet. App. 473, 491, (2006), aff'd sub nom; Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective Veterans Claims Assistance Act of 2000 (VCAA) notice with respect to any downstream issues.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
Legal Principles and Analysis

An October 2011 rating decision awarded a TDIU based on the Veteran's service- connected right knee amputation, right femoral neck fracture and lumbar strain, effective May 27, 2011, the date of his claim for a TDIU.  In correspondence dated April 2009 and May 2011, the claimant specifically alleged that he warranted a TDIU as of March 1, 2009; thus, the Board will confine its analysis accordingly.  

Regulations pertaining to an earlier effective date do not contain a specific subsection for a TDIU.  See 38 C.F.R. § 3.400.  While a claim for a TDIU is generally thought of as equivalent to an increased rating, and as such 38 C.F.R. § 3.400(o) should be applied, that is not always the case.  Where an assertion of entitlement to an earlier effective date for a TDIU is on direct appeal as part of the initial disability rating, it is error to apply the increased rating regulations.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009); Hurd v. West, 13 Vet. App. 449 (2000).

Here, the three service-connected disabilities which formed the basis of the grant of a TDIU - right knee amputation, right femoral neck fracture and lumbar strain - were initially awarded in 1976, 2005 and 2007, respectively.  At the time of the May 2011 claim for a TDIU, which resulted in the October 2011 award, these initial awards of service connection had become final.  Thus, as the current appeal is not in connection with an initial disability rating, the earlier effective date laws relating to increased ratings are applicable.  See Rice, 22 Vet. App. at 456-57; Hurd, 13 Vet. App. at 449.

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

VA recognizes both formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  Once a claim for compensation has been allowed, receipt of a VA examination showing worsening of a veteran's service-connected disorder will be accepted as an informal claim for increased benefits.  Massie v. Shinseki, 25 Vet. App. 123, 132-34 (2011) aff'd, 724 F.3d 1325 (Fed. Cir. 2013); 38 C.F.R. § 3.157(b)(1).

In Rice, the United States Court of Appeals for Veterans Claims (CAVC) also held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Arguably, then, the "date of claim" for a TDIU could be as early as an underlying increased rating claim.  In Locklear v. Shinseki, 24 Vet. App. 311 (2011), CAVC held that a claim for a TDIU is implicitly denied when less than 100 percent is awarded or the underlying increased rating claim is denied.

Here, the Veteran first submitted a formal claim of entitlement to a TDIU in April 2009, which was denied in a November 2009 rating decision.  Thus, to the extent any inferable TDIU claims were raised prior to that date, they were denied in the November 2009 rating decision.  Thereafter, the Veteran submitted nothing further until his second claim for a TDIU in May 27, 2011.  In light of above, the Board finds the date of claim to be May 27, 2011.  Since the current effective date is May 27, 2011, the central inquiry is therefore whether the appellant warranted a TDIU at some point between May 27, 2010 and May 27, 2011.  See 38 C.F.R. § 3.400(o).  For the reasons discussed below, the Board finds that he did not.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central question is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

During the period under consideration, the Veteran was in receipt of a 50 percent evaluation for posttraumatic stress disorder (PTSD), a 40 percent evaluation for right knee amputation, a 20 percent evaluation for a scar associated with the knee amputation, a 10 percent evaluation for right femoral neck fracture, a 10 percent evaluation for tinnitus, and a 10 percent evaluation for a scar associated with a left lower extremity shell fragment wound.  The above disabilities resulted in a combined evaluation of 80 percent from April 2005.  Thus, the appellant met the threshold criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board has reviewed all of the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded VA examinations in connection with both his April 2009 and May 2011 claims for a TDIU.  In a May 2009 VA general medical examination, the examiner noted that the appellant reported having left his prior employment as a telephone customer service representative for the VA Health Administration Center in Denver because he claimed his PTSD made it difficult for him to show empathy towards the customers and because he had missed a significant amount of work due to medical appointments and the stress caused by the phone calls he received at work.  While the Veteran reported that his physical disabilities caused him to experience pain while sitting for more than 40 minutes, difficulty walking, and some left wrist stiffness in connection with typing, he noted that he had quit his job "more due to mental issues due to PTSD" and that he could physically perform his job.

In a May 2009 VA psychiatric examination, another examiner assessed the Veteran's PTSD and major depressive disorder with a GAF of 52, and noted that since his recent retirement, he had shown a gradual decline in his mental health status.  He further noted that while the appellant's lack of structure from not being employed seemed to be a significant factor for the apparent worsening of his PTSD and depression, these disorder would not render him unemployable but at most would have moderately severe effects.

In a May 2009 VA audiology examination, an audiologist noted that the Veteran reported that he experienced good benefits from his hearing aids but had trouble hearing in groups without them.  She further noted that the results of the examination revealed no significant change in hearing sensitivity in either ear and that speech discrimination was stable.  The examiner opined that while his hearing loss and tinnitus would result in hearing difficulty at work, they had no effect on his activities of daily living.

In a July 2011 VA general medical examination, the examiner noted that the Veteran reported that he had retired in March 2009 because he had been eligible and because he found it difficult to work due to pain and irritability.  After examining the appellant and reviewing the claims folder, the examiner opined that the Veteran's service-connected right knee amputation, right femoral neck fracture, and lumbar spine strain with degenerative disc disease would render him unable to secure or maintain gainful employment.  The examiner also noted that his service-connected scars would not prevent employment.  

In a July 2011 VA psychiatric examination, another examiner assigned a GAF score of 60 in connection with his PTSD and major depressive disorder and opined that those disorders would not render him unemployable.  He further noted that while there may have been some positive changes in functional quality of life due to PTSD since retirement, the Veteran still appeared to have functional impairment of a moderate level.  

A July 2011 VA audiologist opined that while his hearing loss had progressed since his May 2009 VA examination, the Veteran reported having minimal problems due to hearing and used amplification to good benefit, and that his hearing loss and tinnitus alone would not significantly impact his ability to obtain or maintain gainful employment.

The Board has reviewed private and VA medical records during the period on appeal but finds that there is no evidence prior to May 27, 2011 showing that any of his service-connected disabilities, alone or in conjunction, would preclude him from securing or maintaining employment.  While the Veteran has alleged that his psychiatric disorders prevented him from working, both VA examiners disagreed.  The first evidence supporting a TDIU appears in the July 2011 VA examination where the examiner opined that his amputation, femur fracture, and lumbar strain prevented employment.  As part of the current appeal, it is noted that his amputation of the left lower extremity was raised form 40 percent to 60 percent as of May 27, 2011.  

While the Board does not dispute the appellant's assertions that his service-connected disabilities resulted in some occupational impairment, his combined 80 percent disability evaluation already contemplates significant occupational impairment.  Indeed, the percentage ratings set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4, are based on the average impairment of earning capacity as a result of service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's contentions do not otherwise support an earlier effective date.  Even assuming as true the appellant's claim that he warranted a TDIU as early as March 2009, this could not support an earlier effective date as it occurred more than one year before the May 2011 date of claim.  38 C.F.R. § 3.400(o).

Therefore the claim is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than May 27, 2011 for a TDIU is denied.


REMAND

Further development is required to reconcile conflicting opinions regarding whether any blood disorder, to include blood clots and pulmonary embolism, may be related to a service-connected disability.  In a May 2011 letter, the doctor and physician assistant who treated the appellant for pulmonary embolus asserted that the Veteran's service-connected right leg amputation contributed to his recent left lower extremity deep vein thrombosis, which contributed to his bilateral pulmonary embolus.  In July 2011, however, a VA examiner opined that any blood clots or pulmonary embolism were hereditary and therefore unrelated to a service-connected disability because medical records indicated that he has a Factor V Leiden deficiency.  The July 2011 VA examiner did not address the May 2011 letter.  Moreover, even assuming that the Veteran were genetically predisposed to develop blood clots, the examiner failed to explain why his service-connected right leg amputation did not permanently worsen it beyond the natural progression of the disease.  An addendum opinion is therefore needed.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to the examiner who prepared the July 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements and the May 2011 letter.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

VA regulations provide for service connection where a disability has been permanently worsened because of an already service-connected disability.  Compensation is available for that degree of disability that is over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b).  Thus, the examiner should provide an opinion as to whether it is at least as likely as not that the service-connected right lower extremity amputation aggravated (permanently made worse) any blood disorder to include a blood clot or pulmonary embolism.  If so, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.  In providing an opinion, the examiner should address the May 2011 letter asserting that the right leg amputation contributed to the deep vein thrombosis, which contributed to pulmonary embolus.  

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


